DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant has amended independent claims 21 and 40 to recite “in which a portion of the support structure is tapered along an axial direction thereof, a taper of the tubular funnel portion being present at a terminal inflow end of the support structure.”  In response to Applicant’s claim amendment, Examiner has added reference to Hill et al. (Pub. No.: US 2010/0036479). 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 25, 26, 28-33, 39-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau et al. (Pub. No.: US 2011/0137397) in view of Hill et al. (Pub. No.: US 2010/0036479). 
Chau et al. (hereinafter, Chau) discloses a transcatheter atrio-ventricular valve prosthesis (abstract) disposable in a connection channel between atrial and ventricular chambers of a heart (replacing the mitral valve) having a circumferential connection channel wall structure (native leaflets, see abstract), the transcatheter atrio-ventricular 
In the embodiment of figure 44, Chau does not specify that the inner device 1222 comprises a support structure that is radially expandable, the support structure including a tubular funnel portion in which a portion of the support structure is tapered along an axial direction thereof, a taper of the tubular funnel portion being present at a terminal inflow end of the support structure.  Instead, Chau is providing a schematic inner device with a cylindrical shape. 
Chau teaches alternate inner device shapes, including funnel shapes (e.g., fig. 41-42) which desirably provide an atrial sealing member 924, 1028 providing an increased surface area contact for tissue ingrowth and provide increased contact area between the atrial wall tissue and the atrial sealing member (para. 117, 118).  Figure 40 depicts a funnel portion with a sealing member 924 extending substantially perpendicular to the frame (para. 117) and does not include any upper cylindrical portion 1029 as in figures 41-42.  Figures 41 and 42 provide an atrial sealing member with a frustoconical portion 1028 extending axially upward (para. 118), however this sealing member 1028 is depicted with an upper cylindrical portion 1029.
Chau does not expressly state that the taper of the tubular funnel portion is present at a terminal inflow end of the support structure.  Chau paragraph 118 states “[t]he atrial sealing member 1024 can also include a generally cylindrical upper, or inlet, portion 1029 that extends further upward from the frustoconical portion 1028 opposite the upper end 1032 of the main body 1022.”  The phrase “can also” in the quote suggests the upper inlet portion 1029 is an optional feature which may be omitted.  
It would have been obvious to one of ordinary skill in the art to provide inner device 1222 as depicted in figure 44 with a radially expandable support structure including a tubular funnel portion in figures 41-42, as an obvious configuration for the inner device 1222 which desirably provides an atrial sealing member to provide increased surface area contact at the atria or atrial wall tissue (para. 117-118) which desirably provides more opportunity for tissue ingrowth (para. 117).  It would have been further obvious to have removed the cylindrical portion 1029 as suggested by Chau paragraph 118 and as taught by Hill, providing an atrial sealing member with a taper at the terminal inflow end, as a suitable configuration for sealing the prosthetic valve at the atrial side of the native valve annulus.  These modifications would have occurred using known methods and would have yielded predictable results to one of ordinary skill in the art at the time the invention was made. 
In the embodiment of figure 44, Chau does not specify that a valve is disposed within and attached to the inner device. The frame of figure 44 is intended to be utilized as a prosthetic mitral valve, including leaflets (abstract).  As explained with reference to 
Chau teaches an outer device 1226 comprising a plurality of arms 1226 coupled to an outflow end of the inner device (fig. 44), each arm of the plurality of arms having a single axial end (para. 122) that is connected to the support structure and a free end (fig. 44, para. 122), the plurality of arms being configured to: extend parallel to the inner device to form a gap between the plurality of aims and the inner device (fig. 44D), receive a portion of the circumferential connection wall channel structure (para. 122, capturing the leaflets), and clamp the portion of the circumferential connection wall channel structure in the gap between the plurality of arms and the inner device (fig. 44D, para. 122), and radially wrap free ends of native valve leaflets of the connection channel wall structure (although the free ends of the native leaflets are not depicted in figure 44, figure 39 depicts an alternate embodiment wrapping the free ends of the leaflets.  Were one to place the Chau figure 44 device such that tis “captures the leaflets 10, 12 between the ventricular anchors 1226 and the main body 1222” as per paragraph 122, the device would wrap the free ends of the native leaflets as seen in figure 39).  
For claim 22, the inner device 1222 is a tubular stent (e.g., para. 122, fig. 44A-D; details of inner device also found in device 922 and 1022 seen in figures 40-42).  For claim 23, the stent is a self-expanding stent (e.g., figs. 44A-D, para. 91).   For claim 25, the gap is a radial gap (e.g., fig. 44D, para 122).  For claim 26, the plurality of arms 1226 is fixedly connected to and distributed around an outer periphery of the inner device to form a collar there around (fig. 44, para. 122).  For claim 28, the support structure 1222 of the inner device includes a circumferential groove formed by the plurality of arms 1226 and an outer circumferential surface of the support structure (space between the ventricular anchors 1226 and the main body 1222 is a circumferential groove).  
For claim 29, Chau lacks the embodiment of figure 44, wherein the support structure comprises an outer circumferential groove formed as a radially inwardly extending recess in the support structure.  However, Chau teaches alternate support structures (e.g., fig. 42, support structure 1022) which provide an outer circumferential groove formed as a radially inwardly extending recess in the support structure (e.g., gap between frame 1022 and anchor 1050, with radially inward extending recess provided by the inner support at 1028). It would have been obvious to one of ordinary skill in the art to provide inner device 1222 as depicted in figure 44 with a support structure comprising an outer circumferential groove formed as a radially inwardly extending recess in the support structure as depicted in figure 42 as an obvious configuration for the inner device 1222 which desirably provides an atrial sealing member to provide increased surface area contact at the atrial wall tissue (para. 117-118) which desirably provides more opportunity for tissue ingrowth (para. 117).  This modification would have 
For claim 30, Chau lacks the embodiment of figure 44, wherein the support structure comprises an outer circumferential groove that is pre-formed in the support structure.  However, Chau teaches alternate support structures (e.g., fig. 42, support structure 1022) which provide an outer circumferential groove pre-formed in the support structure (e.g., gap between frame 1022 and anchor 1050, pre-formed circumferential groove provided by the inner support at 1028). It would have been obvious to one of ordinary skill in the art to provide inner device 1222 as depicted in figure 44 with a support structure comprising an outer circumferential groove that is pre-formed in the support structure as depicted in figure 42 as an obvious configuration for the inner device 1222 which desirably provides an atrial sealing member to provide increased surface area contact at the atrial wall tissue (para. 117-118) which desirably provides more opportunity for tissue ingrowth (para. 117).  This modification would have occurred using known methods and would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.
For claim 31, the tubular funnel portion (see rejection of claim 21, supra
For claim 39, all of the arms comprised by the prosthesis extend in a direction from the outflow end of the support structure towards the inflow end of the support structure (fig. 44).  
For claim 40, Chau teaches a transcatheter atrio-ventricular valve prosthesis (abstract) disposable in a connection channel between atrial and ventricular chambers of a heart having a circumferential connection channel wall structure (native leaflets, see abstract), the transcatheter atrio-ventricular valve prosthesis (e.g., fig. 44) comprising: -4-Application No. 15/884,953 an inner device 1222 having an inflow end (end at arrow 1202) and an outflow end (opposite end).  
In the embodiment of figure 44, Chau does not specify that the inner device 1222 comprises a support structure that is radially expandable, the support structure including a tubular funnel portion in which a portion of the support structure is tapered along an axial direction thereof, a taper of the tubular funnel portion being present at a terminal inflow end of the support structure.  Instead, Chau is providing a schematic inner device with a cylindrical shape. 
Chau teaches alternate inner device shapes, including funnel shapes (e.g., fig. 41-42) which desirably provide an atrial sealing member 924, 1028 providing an increased surface area contact for tissue ingrowth and provide increased contact area between the atrial wall tissue and the atrial sealing member (para. 117, 118).  Figure 40 depicts a funnel portion with a sealing member 924 extending substantially perpendicular to the frame (para. 117) and does not include any upper cylindrical portion 1029 as in figures 41-42.  Figures 41 and 42 provide an atrial sealing member 
Chau does not expressly state that the taper of the tubular funnel portion is present at a terminal inflow end of the support structure.  Chau paragraph 118 states “[t]he atrial sealing member 1024 can also include a generally cylindrical upper, or inlet, portion 1029 that extends further upward from the frustoconical portion 1028 opposite the upper end 1032 of the main body 1022.”  The phrase “can also” in the quote suggests the upper inlet portion 1029 is an optional feature which may be omitted.  Omitting the upper inlet portion 1029 in figure 41 and 42 provides a taper of the tubular funnel portion 1028 specifically located at the terminal inflow end of the support structure.  Additionally, Hill teaches a prosthetic mitral valve including an atrial sealing member 14 extending radially outward and upward providing a taper at the terminal inflow end (fig. 3, para. 49), demonstrating that such an atrial sealing member is known in the art and specifically teaching an upwardly angled sealing member without any cylindrical upper features is suitable for sealing above the mitral valve annulus on the atrial side.
It would have been obvious to one of ordinary skill in the art to provide inner device 1222 as depicted in figure 44 with a radially expandable support structure including a tubular funnel portion in figures 41-42, as an obvious configuration for the inner device 1222 which desirably provides an atrial sealing member to provide increased surface area contact at the atria or atrial wall tissue (para. 117-118) which desirably provides more opportunity for tissue ingrowth (para. 117).  It would have been further obvious to have removed the cylindrical portion 1029 as suggested by Chau 
In the embodiment of figure 44, Chau does not specify that a valve is disposed within and attached to the inner device. The frame of figure 44 is intended to be utilized as a prosthetic mitral valve, including leaflets (abstract).  As explained with reference to figures 5-7, prosthetic leaflets 106 are attached to the frame (para. 98) to provide a prosthetic valve which restores and replaces the functionality of a defective native valve (para. 81). Therefore it would have been obvious to have provided the figure 44 embodiment with a valve disposed within and attached to the inner device 1222 for the purpose of providing a prosthetic valve which restores and replaces the functionality of a defective native valve (para. 81) by regulating fluid flow with prosthetic leaflets 106.  This modification would have occurred using known methods and would have yielded predictable results.
Chau teaches an outer device 1226 comprising a plurality of arms 1226 coupled to an outflow end of the inner device (fig. 44), each arm of the plurality of arms having a single axial end (para. 122) that is connected to the support structure and a free end (fig. 44, para. 122), the plurality of arms 1226 being configured to: extend parallel to the inner device to form a gap between the plurality of arms and the inner device (fig. 44D), and receive a portion of the circumferential connection wall channel structure (para. 122, capturing the leaflets), and clamp the portion of the circumferential connection wall 

Claims 34-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau et al. (Pub. No.: US 2011/0137397) in view of Hill et al. (Pub. No.: US 2010/0036479), further in view of Rowe et al. (Pub. No.: US 2009/0319037).
Chau in view of Hill is explained supra, however, the combination lacks an outer device that further comprises a ring structure wound circumferentially around the inner device to form one or more rings there around. Rowe teaches a ring structure would circumferentially round the inner device (fig. 26, 27, e.g., para. 93-94) which desirably aids to secure the prosthetic heart valve allowing for a smaller prosthetic valve and protecting against displacement of the prosthetic (para. 92). In addition, the ring structure allows the native leaflets to function as a sealing ring around the prosthetic that prevents paravalvular leaks. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the prosthetic of Chau in view of Hill with the additional structure of a ring structure wound circumferentially around the inner device to form a ring as taught by Rowe for the purpose of securing the prosthetic valve, protecting against displacement, and allowing the native leaflets to function as a sealing ring. This modification would have occurred using known methods and would have yielded predictable results to one of ordinary skill in the art at the time the invention was made.
For claim 35, Rowe teaches the ring structure is configured to circumferentially clamp the connection channel wall structure radially between the ring .

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chau et al. (Pub. No.: US 2011/0137397) in view of Hill et al. (Pub. No.: US 2010/0036479) and Rowe et al. (Pub. No.: US 2009/0319037), further in view of Keranen et al. (Pub. No.: US 2010/0331971).
Chau in view of Hill and Rowe is explained supra, however, the combination does not specifically teach a ring structure in the form of a helix. Keranen et al. (hereinafter, Keranen) teaches a device for downsizing a cardiac valve which is placed downstream of the native mitral valve with a helical spiral (fig. 15, 16) which draws the leaflets together in a similar manner to the Rowe ring structure. The spiral shape is considered an obvious alternate shape which draws the leaflets together and further includes the added benefit of providing an increased surface area for constriction. Thus it would have been obvious to modify Chau in view of Hill and Rowe with a ring structure in the form of a helix as taught by Keranen as an obvious alternate design which desirably constricts the native leaflets with a larger amount of surface area for the constriction. This modification would have occurred using known methods and would have yielded predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774